Pettit, J.
On the transcript, the names of the parties are reversed. Klaas, trustee, should be placed as the appellant, and the State, ex rel. Irish, as the appellee. This awkwardness might not dispose of the case; but the transcript is neither paged nor numbered by lines, for which the submission should be set aside. Rule 19 of this Court, 32 Ind.
But the assignment of errors has no names to it, either appellants, or appellees, and for this last defect the appeal, under many decisions of this court, must be dismissed. Rule 1, of this Court, 32 Ind.
The appeal is dismissed, at the costs of the appellant.